Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered September 12, 2002, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
*739Defendant pleaded guilty to the reduced charge of manslaughter in the first degree arising out of the stabbing death of his girlfriend during a domestic dispute. Defendant was sentenced in accordance with the negotiated plea agreement to a prison term of 15 years, followed by five years of postrelease supervision. Defendant appeals, contending that the sentence imposed was harsh and excessive and should be reduced in the interest of justice. We disagree. It is well settled that a sentence within the statutory parameters will not be disturbed absent an abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Irizarry, 289 AD2d 875 [2001]; People v Dolphy, 257 AD2d 681, 685 [1999], lv denied 93 NY2d 872 [1999]). Notwithstanding defendant’s contentions regarding his long-term substance abuse and minimal criminal history, we find no extraordinary circumstances warranting a reduction of the negotiated sentence in the interest of justice (see People v Centorani, 294 AD2d 613 [2002]).
Mercure, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.